Name: Commission Regulation (EC) No 2328/1999 of 29 October 1999 setting the amounts of aid for the supply of rice products from the Community to the Canary Islands
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  production;  regions of EU Member States;  trade
 Date Published: nan

 EN Official Journal of the European Communities30. 10. 1999 L 280/83 COMMISSION REGULATION (EC) No 2328/1999 of 29 October 1999 setting the amounts of aid for the supply of rice products from the Community to the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Canary Islands (1), as last amended by Regulation (EC) No 2348/96 (2), and in partic- ular Article 3 thereof, (1) Whereas, pursuant to Article 3 of Regulation (EEC) No 1601/92, the requirements of the Canary Islands for rice are to be covered in terms of quantity, price and quality by the mobilization, on disposal terms equivalent to exemption from the levy, of Community rice, which involves the grant of an aid for supplies of Community origin; whereas this aid is to be fixed with particular reference to the costs of the various sources of supply and in particular is to be based on the prices applied to exports to third countries; (2) Whereas Commission Regulation (EC) No 2790/94 (3), as last amended by Regulation (EC) No 1620/1999 (4), lays down common detailed rules for implementation of the specific arrangements for the supply of certain agri- cultural products, including rice, to the Canary Islands; (3) Whereas, as a result of the application of these detailed rules to the current market situation in the rice sector, and in particular to the rates of prices for these products in the European part of the Community and on the world market, the aid for supply to the Canary Islands should be set at the amounts given in the Annex; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 3 of Regulation (EEC) No 1601/92, the amount of aid for the supply of rice of Community origin under the specific arrangements for the supply of the Canary Islands shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 November 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27.6.1992, p. 13. (2) OJ L 320, 11.12.1996, p. 1. (3) OJ L 296, 17.11.1994, p. 23. (4) OJ L 192, 24.7.1999, p. 19. EN Official Journal of the European Communities 30. 10. 1999L 280/84 ANNEX to the Commission Regulation of 29 October 1999 setting the amounts of aid for the supply of rice products from the Community to the Canary Islands (EUR/t) Product (CN code) Amount of aid Milled rice (1006 30) 114,00 Broken rice (1006 40) 25,00